Citation Nr: 1431118	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypercholesterolemia, to include as secondary to service-connected diabetes mellitus, type II.


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from February 1955 to May 1958 and from May 1963 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2013, the Veteran and his brother testified before the undersigned Veterans Law Judge at a Board hearing (Videoconference).  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter, as well as claims for service connection for hypertension and a vision disorder, to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication in October 2013.

In March 2014, the AMC granted the Veteran's claims for service connection for cataracts with IOL lens replacement and hypertension, and an assigned initial rating for each disability.  As this rating action represents a full grant of the benefits sought with respect to these issues, and the Veteran has not submitted any notice of disagreement as to the assigned effective dates or disability ratings, the issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals a copy of the August 2013 hearing transcript.  The remaining documents in Virtual VA  and VBMS consist of various adjudicatory documents that were duplicative of those contained in the paper claims file.  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Hypercholesterolemia is a laboratory finding and is not considered a disability for VA purposes.


CONCLUSION OF LAW

Service connection is not warranted for hypercholesterolemia.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013); 61 Fed. Reg. 20,440 (May 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

With respect to the Veteran's claim, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Initially the Board notes that, for the reasons detailed below, the Veteran's claim for service connection for hypercholesterolemia must be denied as a matter of law.  The Board also notes that the facts are not in dispute with regards to the instant claim.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  

Additionally, in August 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2013 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included service connection for hypercholesterolemia.  Also, information was solicited regarding the onset and etiology of the Veteran's claimed hypercholesterolemia.  The undersigned explained to the Veteran that hypercholesterolemia is considered to be a laboratory finding, rather than a disability, for VA purposes.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Moreover, the Board determines that the AOJ has substantially complied with the October 2013 remand directives by requesting that the Veteran identify any healthcare provider that had treated him for hypercholesterolemia, providing notice as to the requirements for establishing entitlement to service connection on a secondary basis and obtaining an etiological opinion, and, as such, that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II.  Hypercholesterolemia

The Veteran generally asserts that service connection for hypercholesterolemia is warranted.  However, the Board notes that such represents a laboratory finding and is not considered a disability for VA purposes. 

A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has determined that laboratory results are not, in and of themselves, disabilities.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440 (May 7, 1996).  In response to the publication of the proposed rule, a commenter asked that VA address the handling of claims for Veterans receiving diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol.  61 Fed. Reg. 20440, 20445.  The authors of the Final Rule responded: "[t]he diagnoses listed by the commenter are actually laboratory test results, and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities of the rating schedule to address."  Id. 

In this case, there is no indication that the Veteran's hypercholesterolemia is manifested by any such impairment; the record does not reflect that a disability manifested by elevated cholesterol, is causally or etiologically related to any disease, injury, or incident in service.  Indeed, the January 2014 VA opinion confirms the diagnosis of hypercholesterolemia.  The Board also notes that the Veteran has already been awarded service connection for hypertension and coronary artery disease.  Consequently, the Board concludes the Veteran's claim of service connection for hypercholesterolemia must be denied as a matter of law.  See Sabonis, supra.


ORDER

Service connection for hypercholesterolemia is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


